DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species 5 in the reply filed on 01/19/2022 is acknowledged.  The traversal is on the ground(s) that Species 5 and 6 form a group of species with significantly overlapping patentable features and that a search for both species 5 and 6 would not pose an undue burden.  This is not found persuasive because a comprehensive search of the invention is not solely limited to a search of the classes and subclasses. Copious amounts of patent and non-patent literature for each of the species places an undue burden on the Examiner. Applicant is reminded that upon the allowance of a generic claim the examiner will consider claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities:
On page 4, the specification inaccurately describes the images of Figs. 33-36. 
On page 24, the load ring is incorrectly identified as element 1412. 
On page 25, the bone screw is incorrectly identified as element 1411.
Pages 24-25 of the Specification reference Fig. 35 as showing the load ring snapped into the collet to prevent the collet from compressing on the bone screw, and disengagement of the load ring from the collet so that the collet can securely engage the capture structure (1420 – not shown) of the . 
Appropriate correction is required.

Drawings
The drawings are objected to because Figs. 33-36 do not illustrate what is described on page 4 of the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1420 (see page 25 of the Specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in 
The drawings are objected to because they do not illustrate what is described on pages 24-25 of the Specification.  Pages 24-25 of the Specification reference Fig. 35 as showing the load ring snapped into the collet to prevent the collet from compressing on the bone screw, and disengagement of the load ring from the collet so that the collet can securely engage the capture structure (1420 – not shown) of the bone screw 1410. It is noted that the load ring is engaged with the collet in both positions shown in Figs. 35-36. It is the examiner’s understanding that Fig. 35 illustrates the locked position wherein the circumferential protrusion of the load ring is uncoupled from the circumferential groove of the collet, and that Fig. 36 illustrates the unlocked state wherein the circumferential protrusion of the load ring engages the circumferential groove of the collet. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  It depends from canceled claim 1. 
In claim 13, replace “longitudinally slot extending” with --longitudinally extending slot--. 
In claim 15 a comma should follow “14” and the claim should be amended to recite that polyaxial movement of the bone anchor is permitted when the load ring is coupled to the collet. Appropriate correction is required.
Claim 2 recites that “the bone anchor is provisionally locked to the receiver assembly in response to disengaging the load ring from the collet.” It is noted that Fig. 35 illustrates the locked position wherein the load ring still engages the collet. Claim 2 should be amended to clarify that the locked position occurs when the circumferential protrusion of the load ring is uncoupled from the circumferential groove of the collet. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, an anchor assembly comprising a bone anchor, a receiver assembly comprising a receiver and a collet positioned within the receiver, a load ring having a circumferential protrusion that engages a circumferential groove on an inner surface of the collet thereby provisionally locking the anchor assembly when the .

Conclusion
This application is in condition for allowance except for the following formal matters identified above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ELLEN C HAMMOND/               Primary Examiner, Art Unit 3773